UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Form8-K CURRENT REPORT Pursuant to Section13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 5, 2009 DISH NETWORK CORPORATION (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation) 0-26176 (Commission File Number) 88-0336997 (IRS Employer Identification No.) 9601 SOUTH MERIDIAN BLVD. ENGLEWOOD, COLORADO (Address of principal executive offices) 80112 (Zip Code) (303)723-1000 (Registrant’s telephone number, including area code) DISH DBS CORPORATION (Exact name of registrant as specified in its charter) COLORADO (State or other jurisdiction of incorporation) 333-31929 (Commission File Number) 84-1328967 (IRS Employer Identification No.) 9601 SOUTH MERIDIAN BLVD. ENGLEWOOD, COLORADO (Address of principal executive offices) 80112 (Zip Code) (303)723-1000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.03 Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant. On October 5, 2009, DISH DBS Corporation (the “Company”) issued $400 million aggregate principal amount of additional 7.875% Senior Notes due 2019 (the “Notes”) at an issue price of 101.750% plus accrued interest from August 17, 2009.The Notes were issued as additional notes under an indenture, dated as of August 17, 2009 (the “Indenture”), pursuant to which the Company issued $1 billion aggregate principal amount of such 7.875% Senior Notes on August 17, 2009.The Notes were sold in a private placement to (1) “qualified institutional buyers” in reliance on Rule144A under the Securities Act of 1933, as amended (the “Securities Act”) and (2)outside the United States to persons who are not “U.S. persons” (as defined in Rule902 of RegulationS under the Securities Act) in compliance with RegulationS under the Securities Act.The Notes and the notes previously issued under the Indenture will be treated as a single class of debt securities under the Indenture. The Notes bear interest at a rate of 7.875% per annum and mature on September 1, 2019. Interest on the Notes will be payable semi-annually on March 1 and September 1 of each year, starting on March 1, 2010, to the holders of record of such Notes at the close of business on the February15 or August 15, respectively, preceding such interest payment date. The Indenture contains covenants that will limit the Company’s ability and, in certain instances, the ability of certain of the Company’s subsidiaries to (i)incur additional debt; (ii)pay dividends or make distributions on the Company’s capital stock or repurchase the Company’s capital stock; (iii)make certain investments; (iv)create liens or enter into sale and leaseback transactions; (v)enter into transactions with affiliates; (vi)merge or consolidate with another company; and (vii)transfer and sell assets.
